DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on 11/03/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-13, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 24 recites the limitation "the first magnetic foil" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As best understood, “the first magnetic foil” should be --the magnetic foil--.
Claim 11, line 5, recites “conductive traces” is indefinite and unclear whether “one or more of electrically conductive elements” is part of the “conductive traces”. As 
Claim 11, line 14, recites “the magnetic foil” is indefinite and unclear since there is a plurality of magnetic foils.
Claim 11 recites the limitation "the magnetic foil" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 21-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2008/0157910] in view of Peng et al. [U.S. Patent No. 9,966,186] and Hasegawa et al. [U.S. Patent No. 6,175,293].

a substrate defining at least one layer (205, 211 or 305, 311, 317) having one or more of electrically conductive elements (209 or 309) separated by a dielectric material (dielectric from element 305, 211 or 305, 311, Paragraphs [0016], [0031]); and
a magnetic foil (204, 213 or 304, 313, Paragraph [0016]) having ferromagnetic alloy ribbons (Paragraphs [0019], [0033]), the magnetic foil embedded within the substrate adjacent to the one or more of electrically conductive elements (see Figs. 2-3H, elements 204, 213 or 304, 313 embedded within elements 205, 211 or 305, 311, 317 adjacent to element 209 or 309), wherein the magnetic foil is positioned to interface with and be spaced from the one or more of electrically conductive elements (see Figs. 2-3H, elements 204, 213 or 304, 313 is positioned to interface with and be spaced from element 209 or 309).
In addition, Peng et al. shows an integrated circuit (Fig. 1) teaching and suggesting an electronic package (Fig. 1) for use as an integrated voltage regulator (22) with a microelectronic system (see Fig. 1, Col. 3, Lines 65-67 to Col. 4, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an integrated voltage regulator as taught by Peng et al. for the device as disclosed by Park et al. to achieve operable for regulating an operating voltage of the integrated circuit device to obtain desirable operating characteristics such as high efficiency to minimize power losses (Col. 1, Lines 60-67 to Col. 2, Lines 1-4).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Park et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, desirable saturation magnetization with improve DC superposition characteristics (Col. 2, Lines 35-52).
Regarding Claim 2, Park et al. shows the magnetic foil (204, 213 or 304, 313) is positioned within the substrate to have a major surface thereof extend in a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements (see Figs. 2-3H and Drawing 1 below, elements 204, 213 or 304, 313 is positioned within elements 205, 211 or 305, 311, 317 to have a major surface MS thereof extend in a first plane FP that is substantially parallel with a second plane SP define by elements 205, 211 or 305, 311 having element 209 or 309).
Regarding Claim 3, Park et al. shows the magnetic foil (204, 213 or 304, 313) is positioned within the substrate to have major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements and a third plane that is substantially perpendicular with the second plane (see Figs. 2-3H and Drawing 1 below, elements 204, 213 or 304, 313 is positioned within elements 205, 211 or 305, 311, 317 
Regarding Claim 4, Park et al. shows the magnetic foil (top portion of elements 213/313 or elements 204/304) is shaped and positioned in two dimensions to enclose the one or more of electrically conductive elements in one or more dimensions (see Figs. 2-3H, top portion of elements 213/313 or elements 204/304 is shaped and positioned in two dimensions to enclose element 209 or 309 in one or more dimensions), and wherein the magnetic foil (204, 213 or 304, 313) is operable with the one or more of the electrically conductive elements (209 or 309) to act as an inductor (see Figs. 2-3H).
Regarding Claim 5, Park et al. shows the magnetic foil (top portion of elements 213/313 with elements 213/313 at element 211/311) is shaped in three dimensions to enclose the one or more of electrically conductive elements in the at least two dimensions (see Figs. 2-3H, top portion of elements 213/313 with elements 213/313 at element 211/311 is shaped in three dimensions to enclose element 209 or 309), and wherein the magnetic foil (204, 213 or 304, 313) is operable with the one or more of the electrically conductive elements (209 or 309) to act as an inductor (see Figs. 2-3H).
Regarding Claim 6, Park et al. shows a second magnetic foil (204 or 304) that is positioned on a second side of the one or more of electrically conductive elements (see Figs. 2-3H, element 204 or 304 positioned on bottom side of element 209 or 309) such that the magnetic foil (213 or 313) interfaces with and is spaced from a first side of the 
Regarding Claim 7, Park et al. shows both the first magnetic foil (213 or 313) and the second magnetic foil (204 or 304) extend in three dimensions and enclose the one or more of electrically conductive elements in three dimensions (see Figs. 2-3H, elements 213/313 and 204/304 extend in three dimensions and enclose element 209 or 309).
Regarding Claim 9, Park et al. shows the dielectric material (205/305 or 211/311) of the substrate separates the magnetic foil (213/313 or 204/304) and the one or more of electrically conductive elements (209/309).
Regarding Claim 10, Park et al. shows at least two electrically conductive elements (308, 315B) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Fig. 3H, elements 308, 315B disposed laterally to either side of element 313 and element 309).
Regarding Claim 21, Park et al. shows an electronic package (Figs. 2-3H) for use as an integrated voltage regulator (Paragraphs [0011]-[0013]) with a microelectronic system (Paragraph [0016]), the electronic package comprising:
a substrate defining at least one layer (205, 211 or 305, 311, 317) having one or more of electrically conductive elements (209 or 309) separated by a dielectric material (dielectric from element 305, 211 or 305, 311, Paragraphs [0016], [0031]); and

In addition, Peng et al. shows an integrated circuit (Fig. 1) teaching and suggesting an electronic package (Fig. 1) for use as an integrated voltage regulator (22) with a microelectronic system (see Fig. 1, Col. 3, Lines 65-67 to Col. 4, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an integrated voltage regulator as taught by Peng et al. for the device as disclosed by Park et al. to achieve operable for regulating an operating voltage of the integrated circuit device to obtain desirable operating characteristics such as high efficiency to minimize power losses (Col. 1, Lines 60-67 to Col. 2, Lines 1-4).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Park et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, desirable saturation magnetization with improve DC superposition characteristics (Col. 2, Lines 35-52).
Regarding Claim 22, Park et al. shows the magnetic foil (top portion of elements 213/313 with elements 213/313 at element 211/311) is shaped in three dimensions to enclose the one or more of electrically conductive elements in the at least two dimensions (see Figs. 2-3H, top portion of elements 213/313 with elements 213/313 at element 211/311 is shaped in three dimensions to enclose element 209 or 309), and wherein the magnetic foil (204, 213 or 304, 313) is operable with the one or more of the electrically conductive elements (209 or 309) to act as an inductor (see Figs. 2-3H).
Regarding Claim 23, Park et al. shows a second magnetic foil (204 or 304) that is positioned on a second side of the one or more of electrically conductive elements (see Figs. 2-3H, element 204 or 304 positioned on bottom side of element 209 or 309) such that the magnetic foil (213 or 313) interfaces with and is spaced from a first side of the one or more of electrically conductive elements (see Figs. 2-3H, element 213 or 313 interfaces with and is spaced from a top side of element 209 or 309) and the second magnetic foil interfaces with and is spaced from the second side of the one or more of 
Regarding Claim 24, Park et al. shows both the first magnetic foil (213 or 313) and the second magnetic foil (204 or 304) extend in three dimensions and enclose the one or more of electrically conductive elements in three dimensions (see Figs. 2-3H, elements 213/313 and 204/304 extend in three dimensions and enclose element 209 or 309).
Regarding Claim 26, Park et al. shows the dielectric material (205/305 or 211/311) of the substrate separates the magnetic foil (213/313 or 204/304) and the one or more of electrically conductive elements (209/309).
Regarding Claim 27, Park et al. shows at least two electrically conductive elements (308, 315B) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Fig. 3H, elements 308, 315B disposed laterally to either side of element 313 and element 309).

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Peng et al. and Hasegawa et al. as applied to claim 1 above, and further in view of Yeo et al. [U.S. Pub. No. 2015/0102892].
Regarding Claims 8 and 25, Park et al. in view of Peng et al. and Hasegawa et al. shows the claimed invention as applied above but does not show a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements as taught by Yeo et al. for the device as disclosed by Park et al. in view of Peng et al. and Hasegawa et al. to have protect and separate the coil layer and magnetic sheet preventing short.

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Peng et al. and Hasegawa et al. as applied to claim 1 above, and further in view of Hayama et al. [U.S. Pub. No. 2004/0021218].
Regarding Claims 8 and 25, Park et al. in view of Peng et al. and Hasegawa et al. shows the claimed invention as applied above but does not show a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements.
Hayama et al. shows a device (Figs. 2B-3B) teaching and suggesting a non-magnetic adhesive material (20) positioned between the magnetic foil (13A) and the one or more of electrically conductive elements (11A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically .

Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Peng et al. and Hasegawa et al. as applied to claim 1 above, and further in view of Carobolante et al. [U.S. Pub. No. 2009/0212391].
Regarding Claims 10 and 27, Park et al. in view of Peng et al. and Hasegawa et al. shows the claimed invention as applied above.
Moreover, Carobolante et al. shows (Figs. 7-9) at least two electrically conductive elements (30, 32, 237A, 237B) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Figs. 7-9, elements 30, 32, 237A, 237B disposed laterally to either side of element 14 and element 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least two electrically conductive elements disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements as taught by Carobolante et al. for the device as disclosed by Park et al. in view of Peng et al. and Hasegawa et al. to facilitate electrical connection to an external circuit to obtain desirable operating characteristics (Paragraphs [0031], [0040]).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2008/0157910] in view of Peng et al. [U.S. Patent No. .
Regarding Claim 11, Park et al. shows an electronic system (Figs. 2-3H), comprising: 
an integrated voltage regulator (Paragraphs [0011]-[0013]), comprising: 
a substrate defining multiple layers (205, 211 or 305, 311, 317) of conductive traces (209, 309, 307, 314) separated by respective layers of dielectric material (dielectric from element 305, 211 or 305, 311, Paragraphs [0016], [0031]);
a plurality of magnetic foils (204, 213 or 304, 313, Paragraph [0016]) each having ferromagnetic alloy ribbons (Paragraphs [0019], [0033]) embedded within the substrate adjacent one or more of the multiple layers (see Figs. 2-3H), wherein at least one of the plurality of magnetic foils (213 or 313) is positioned to interface with and be spaced from a first side of one or more of electrically conductive elements (see Figs. 2-3H, element 213 or 313 interfaces with and is spaced from a top side of element 209 or 309), and wherein at least another of the plurality of magnetic foils (204 or 304) is positioned to interface with and be spaced from a second side of the one or more of electrically conductive elements (see Figs. 2-3H, element 204 or 304 positioned on bottom side of element 209 or 309);
multiple electrical contacts (308, 315B) extending through the substrate (see Figs. 2-3H), wherein the multiple contacts include at least two electrical contacts (308, 315B) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Fig. 3H, elements 308, 315B disposed laterally to either side of element 313 and element 309).

Peng et al. shows an integrated circuit (Fig. 1) teaching and suggesting a board (38), a semiconductor chip (14); and an integrated voltage regulator (22) configured to couple to the semiconductor chip (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a board, a semiconductor chip; and an integrated voltage regulator configured to couple to the semiconductor chip as taught by Peng et al. for the device as disclosed by Park et al. to achieve operable for regulating an operating voltage of the integrated circuit device to obtain desirable operating characteristics such as high efficiency to minimize power losses (Col. 1, Lines 60-67 to Col. 2, Lines 1-4).
Moreover, Hasegawa et al. shows a planar inductor (Figs. 1A-1B) teaching and suggesting a magnetic foil (5a or 5b) having ferromagnetic alloy ribbons (Col. 6, Lines 54-67 to Col. 7, Lines 1-37).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Park et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, desirable saturation magnetization with improve DC superposition characteristics (Col. 2, Lines 35-52).
In addition, Carobolante et al. shows a micromodule (Figs. 7-9) teaching and suggesting a board (12), a semiconductor chip (20), multiple electrical contacts (30, 32, 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have multiple electrical contacts extending through the substrate, wherein the multiple contacts include at least two electrically conductive elements disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements as taught by Carobolante et al. for the device as disclosed by Park et al. in view of Peng et al. and Hasegawa et al. to facilitate electrical connection to an external circuit to obtain desirable operating characteristics (Paragraphs [0031], [0040]).
Regarding Claim 12, Park et al. shows the plurality magnetic foils (top portion of elements 213/313 with elements 213/313 at element 211/311 and 204/304) are shaped in three dimensions to enclose the one or more of electrically conductive elements in three dimensions (see Figs. 2-3H, top portion of elements 213/313 with elements 213/313 at element 211/311 and 204/304 are shaped in three dimensions to enclose element 209 or 309 in three dimensions).
Regarding Claim 13, Park et al. shows the at least one of the plurality of magnetic foils (213 or 313) is positioned within the substrate to have first major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by one of the multiple layers of conductive traces and a third plane that is .

Claims 1-7, 9-10, 21-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. [U.S. Patent No. 7,750,413] in view of Peng et al. [U.S. Patent No. 9,966,186] and Hasegawa et al. [U.S. Patent No. 6,175,293].
Regarding Claim 1, Hayashi et al. shows an electronic package (Fig. 21) with a microelectronic system (see Fig. 21), the electronic package comprising:
a substrate defining at least one layer (11, 13, or 15) having one or more of electrically conductive elements (40) separated by a dielectric material (dielectric from element 11, 13, or 15); and
a magnetic foil (19, 21 or 25) having ferromagnetic alloy (Col. 5, Lines 9-33), the magnetic foil embedded within the substrate adjacent to the one or more of electrically conductive elements (see Fig. 21, elements 19, 21 or 25 embedded within elements 11, 13, or 15 adjacent to element 40), wherein the magnetic foil is positioned to interface 
Hayashi et al. does not explicitly disclose an electronic package for use as an integrated voltage regulator and ribbons.
Peng et al. shows an integrated circuit (Fig. 1) teaching and suggesting an electronic package (Fig. 1) for use as an integrated voltage regulator (22) with a microelectronic system (see Fig. 1, Col. 3, Lines 65-67 to Col. 4, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an integrated voltage regulator as taught by Peng et al. for the device as disclosed by Hayashi et al. to achieve operable for regulating an operating voltage of the integrated circuit device to obtain desirable operating characteristics such as high efficiency to minimize power losses (Col. 1, Lines 60-67 to Col. 2, Lines 1-4).
Hayashi et al. in view of Peng et al. does not explicitly disclose ribbons.
Hasegawa et al. shows a planar inductor (Figs. 1A-1B) teaching and suggesting a magnetic foil (5a or 5b) having ferromagnetic alloy ribbons (Col. 6, Lines 54-67 to Col. 7, Lines 1-37).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Hayashi et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, 
Regarding Claim 2, Hayashi et al. shows the magnetic foil (19, 21 or 25) is positioned within the substrate to have a major surface thereof extend in a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements (see Fig. 21 and Drawing 2 below, elements 19, 21 or 25 is positioned within elements 11, 13, or 15 to have a major surface MS thereof extend in a first plane FP that is substantially parallel with a second plane SP define by elements 11, 13, or 15 having element 40).
Regarding Claim 3, Hayashi et al. shows the magnetic foil (19, 21 or 25) is positioned within the substrate to have major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements and a third plane that is substantially perpendicular with the second plane (see Fig. 21 and Drawing 2 below, elements 19, 21 or 25 is positioned within elements 11, 13, or 15 to have a major surfaces MS thereof extend in a first plane FP that is substantially parallel with a second plane SP define by elements 11, 13, or 15 having element 40 and a third plane TP that is substantially perpendicular with the second plane SP).
Regarding Claim 4, Hayashi et al. shows the magnetic foil (element 19 or element 25) is shaped and positioned in two dimensions to enclose the one or more of electrically conductive elements in one or more dimensions (see Fig. 21, element 19 or element 25 is shaped and positioned in two dimensions to enclose element 40 in one or more dimensions), and wherein the magnetic foil (element 19 or element 25) is operable 
Regarding Claim 5, Hayashi et al. shows the magnetic foil (19, 21) is shaped in three dimensions to enclose the one or more of electrically conductive elements in the at least two dimensions (see Fig. 21, elements 19, 21 is shaped in three dimensions to enclose element 40), and wherein the magnetic foil (19, 21) is operable with the one or more of the electrically conductive elements (40) to act as an inductor (see Fig. 21).
Regarding Claim 6, Hayashi et al. shows a second magnetic foil (25) that is positioned on a second side of the one or more of electrically conductive elements (see Fig. 21, element 25 positioned on bottom side of element 40) such that the magnetic foil (19) interfaces with and is spaced from a first side of the one or more of electrically conductive elements (see Fig. 21, element 19 interfaces with and is spaced from a top side of element 40) and the second magnetic foil interfaces with and is spaced from the second side of the one or more of electrically conductive elements (see Fig. 21, element 25 interfaces with and is spaced from the bottom side of element 40).
Regarding Claim 7, Hayashi et al. shows both the first magnetic foil (19) and the second magnetic foil (25) extend in three dimensions and enclose the one or more of electrically conductive elements in three dimensions (see Fig. 21, elements 19 and 25 extend in three dimensions and enclose element 40).
Regarding Claim 9, Hayashi et al. shows the dielectric material (13 or 15) of the substrate separates the magnetic foil (19 or 25) and the one or more of electrically conductive elements (40).

Regarding Claim 21, Hayashi et al. shows an electronic package (Fig. 21) with a microelectronic system (see Fig. 21), the electronic package comprising:
a substrate defining at least one layer (11, 13, or 15) having one or more of electrically conductive elements (40) separated by a dielectric material (dielectric from element 11, 13, or 15); and
a magnetic foil (19, 21 or 25) having ferromagnetic alloy (Col. 5, Lines 9-33), the magnetic foil embedded within the substrate adjacent to the one or more of electrically conductive elements (see Fig. 21, elements 19, 21 or 25 embedded within elements 11, 13, or 15 adjacent to element 40), wherein the magnetic foil (19, 21 or 25) is positioned within the substrate to have major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by the at least one layer having the one or more of electrically conductive elements and a third plane that is substantially perpendicular with the second plane (see Fig. 21 and Drawing 2 below, elements 19, 21 or 25 is positioned within elements 11, 13, or 15 to have a major surfaces MS thereof extend in a first plane FP that is substantially parallel with a second plane SP define by elements 11, 13, or 15 having element 40 and a third plane TP that is substantially perpendicular with the second plane SP).
Hayashi et al. does not explicitly disclose an electronic package for use as an integrated voltage regulator and ribbons.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an integrated voltage regulator as taught by Peng et al. for the device as disclosed by Hayashi et al. to achieve operable for regulating an operating voltage of the integrated circuit device to obtain desirable operating characteristics such as high efficiency to minimize power losses (Col. 1, Lines 60-67 to Col. 2, Lines 1-4).
Hayashi et al. in view of Peng et al. does not explicitly disclose ribbons.
Hasegawa et al. shows a planar inductor (Figs. 1A-1B) teaching and suggesting a magnetic foil (5a or 5b) having ferromagnetic alloy ribbons (Col. 6, Lines 54-67 to Col. 7, Lines 1-37).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Hayashi et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, desirable saturation magnetization with improve DC superposition characteristics (Col. 2, Lines 35-52).
Regarding Claim 22, Hayashi et al. shows the magnetic foil (19, 21) is shaped in three dimensions to enclose the one or more of electrically conductive elements in the at least two dimensions (see Fig. 21, elements 19, 21 is shaped in three dimensions to 
Regarding Claim 23, Hayashi et al. shows a second magnetic foil (25) that is positioned on a second side of the one or more of electrically conductive elements (see Fig. 21, element 25 positioned on bottom side of element 40) such that the magnetic foil (19) interfaces with and is spaced from a first side of the one or more of electrically conductive elements (see Fig. 21, element 19 interfaces with and is spaced from a top side of element 40) and the second magnetic foil interfaces with and is spaced from the second side of the one or more of electrically conductive elements (see Fig. 21, element 25 interfaces with and is spaced from the bottom side of element 40).
Regarding Claim 24, Hayashi et al. shows both the first magnetic foil (19) and the second magnetic foil (25) extend in three dimensions and enclose the one or more of electrically conductive elements in three dimensions (see Fig. 21, elements 19 and 25 extend in three dimensions and enclose element 40).
Regarding Claim 26, Hayashi et al. shows the dielectric material (13 or 15) of the substrate separates the magnetic foil (19 or 25) and the one or more of electrically conductive elements (40).
Regarding Claim 27, Hayashi et al. shows at least two electrically conductive elements (12, 14) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Fig. 21, elements 12, 14 disposed laterally to either side of element 19 and element 40).

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Peng et al. and Hasegawa et al. as applied to claim 1 above, and further in view of Yeo et al. [U.S. Pub. No. 2015/0102892].
Regarding Claims 8 and 25, Hayashi et al. in view of Peng et al. and Hasegawa et al. shows the claimed invention as applied above but does not show a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements.
Yeo et al. shows a device (Figs. 2B-3B) teaching and suggesting a non-magnetic adhesive material (112) positioned between the magnetic foil (10) and the one or more of electrically conductive elements (30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements as taught by Yeo et al. for the device as disclosed by Hayashi et al. in view of Peng et al. and Hasegawa et al. to have protect and separate the coil layer and magnetic sheet preventing short.

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Peng et al. and Hasegawa et al. as applied to claim 1 above, and further in view of Hayama et al. [U.S. Pub. No. 2004/0021218].
Regarding Claims 8 and 25, Hayashi et al. in view of Peng et al. and Hasegawa et al. shows the claimed invention as applied above but does not show a non-magnetic 
Hayama et al. shows a device (Figs. 2B-3B) teaching and suggesting a non-magnetic adhesive material (20) positioned between the magnetic foil (13A) and the one or more of electrically conductive elements (11A).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a non-magnetic adhesive material positioned between the magnetic foil and the one or more of electrically conductive elements as taught by Hayama et al. for the device as disclosed by Hayashi et al. in view of Peng et al. and Hasegawa et al. to facilitate insulation and improve mechanical stability between the magnetic material and coil pattern (Paragraph [0028]).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. [U.S. Patent No. 7,750,413] in view of Peng et al. [U.S. Patent No. 9,966,186], Hasegawa et al. [U.S. Patent No. 6,175,293], and Carobolante et al. [U.S. Pub. No. 2009/0212391].
Regarding Claim 11, Hayashi et al. shows an electronic system (Fig. 21), comprising: 
an integrated circuit (see Fig. 21), comprising: 
a substrate defining multiple layers (11, 13, or 15) of conductive traces (22) separated by respective layers of dielectric material (dielectric from element 11, 13, or 15);

multiple electrical contacts (12, 14) extending through the substrate (see Fig. 21), wherein the multiple contacts include at least two electrical contacts (12, 14) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Fig. 21, elements 12, 14 disposed laterally to either side of element 19, 21, 25 and element 40).
Hayashi et al. does not explicitly show a board, a semiconductor chip; and an integrated voltage regulator configured to couple to the semiconductor chip, and ribbons.
Peng et al. shows an integrated circuit (Fig. 1) teaching and suggesting a board (38), a semiconductor chip (14); and an integrated voltage regulator (22) configured to couple to the semiconductor chip (see Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a board, a semiconductor chip; and an integrated voltage regulator configured to couple to the semiconductor chip as 
Hayashi et al. in view of Peng et al. does not explicitly show ribbons.
Hasegawa et al. shows a planar inductor (Figs. 1A-1B) teaching and suggesting a magnetic foil (5a or 5b) having ferromagnetic alloy ribbons (Col. 6, Lines 54-67 to Col. 7, Lines 1-37).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have ribbons as taught by Hasegawa et al. for the ferromagnetic alloy as disclosed by Hayashi et al. in view of Peng et al. to have a compact design to reduce manufacture size while obtain high inductance, desirable saturation magnetization with improve DC superposition characteristics (Col. 2, Lines 35-52).
In addition, Carobolante et al. shows a micromodule (Figs. 7-9) teaching and suggesting a board (12), a semiconductor chip (20), multiple electrical contacts (30, 32, 237A, 237B) extending through the substrate (see Figs. 7-9), wherein the multiple contacts include at least two electrically conductive elements (30, 32, 237A, 237B) disposed laterally to either side of the magnetic foil and the one or more of electrically conductive elements (see Figs. 7-9, elements 30, 32, 237A, 237B disposed laterally to either side of element 14 and element 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have multiple electrical contacts 
Regarding Claim 12, Hayashi et al. shows the plurality magnetic foils (19, 21, 25) are shaped in three dimensions to enclose the one or more of electrically conductive elements in three dimensions (see Fig. 21, elements 19, 21, 25 are shaped in three dimensions to enclose element 40 in three dimensions).
Regarding Claim 13, Hayashi et al. shows the at least one of the plurality of magnetic foils (19, 21) is positioned within the substrate to have first major surfaces thereof extend in both a first plane that is substantially parallel with a second plane defined by one of the multiple layers of conductive traces and a third plane that is substantially perpendicular with the second plane (see Fig. 21 and Drawing 2 below, elements 19, 21 is positioned within elements 11, 13, or 15 to have a major surfaces MS thereof extend in a first plane FP that is substantially parallel with a second plane SP define by elements 11, 13, or 15 having element 40 and a third plane TP that is substantially perpendicular with the second plane SP), and wherein the at least another the plurality of magnetic foils (25) is positioned within the substrate to have second major surfaces extend in both the first plane and the third plane (see Fig. 21 and Drawing 2 below, element 25 is positioned within elements 11, 13, or 15 to have a major surfaces MS2 extend in the first plane FP and the third plane TP).

    PNG
    media_image1.png
    548
    742
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    490
    729
    media_image2.png
    Greyscale

Drawing 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugahara et al. [JP 06-120048] shows magnetic films 7, 8 which can be interpret as magnetic foils and adjacent to conductive elements 3, 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837